Citation Nr: 1133431	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  06-20 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1992 to July 1999. 

This matter comes before the Board of Veterans' Appeals (Board) from a January 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied her claim for service connection for PTSD. 

In April 2009, the Veteran testified before the Board at a hearing held via videoconference.   

In June 2009, the Board remanded the claim in order to obtain further service personnel records and to afford the Veteran with a VA examination.  Additional records were requested and obtained, and the Veteran was afforded a VA examination in October 2009 in compliance with the Board's remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  The case was subsequently referred for an opinion from the VHA, which was received in April 2011 and, as will be discussed below, includes clear conclusions with supporting data as well as a reasoned medical explanation connecting the two such that it is sufficient to decide the Veteran's claim.


FINDING OF FACT

The competent and credible evidence demonstrates that the Veteran's has been diagnosed with PTSD that is medically attributed to a stressor she experienced during his service. 



CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010). 

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  Service connection for certain chronic diseases, including psychoses, will be rebuttably presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2010). 

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010). 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., under the criteria of DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2010). 

In cases involving a claim of entitlement to service connection for PTSD based upon personal assault, after-the-fact medical evidence can be used to establish a stressor.  Bradford v. Nicholson, 20 Vet. App. 200 (2006); Patton v. West, 12 Vet. App. 272 (1999). 

Because the Veteran is alleging personal assault, the special provisions of VA Adjudication Procedure Manual M21-1 (M21-1), Part III (Feb. 20, 1996), regarding personal assault must also be considered.  The Manual identifies alternative sources for developing evidence of personal assault, such as private medical records, civilian police reports, reports from crisis intervention centers, testimonial statements from confidants such as family members, roommates, fellow service  members, or clergy, and personal diaries or journals.  M21-1, Part III, 5.14c(4)(a). When there is no indication in the military record that a personal assault occurred, alternative evidence, such as behavior changes that occurred at the time of the incident, might still establish that an in-service stressor incident occurred. 

Examples of behavior changes that might indicate a stressor include (but are not limited to): visits to a medical or counseling clinic or dispensary without a specific diagnosis or specific ailment; sudden requests that a military occupational series or duty assignment be changed without other justification; lay statements indicating increased use or abuse of leave without apparent reason; changes in performance or performance evaluations; lay statements describing episodes of depression, panic attacks or anxiety with no identifiable reasons for the episodes; increased or decreased use of prescription medication; evidence of substance abuse; obsessive behavior such as overeating or undereating; pregnancy tests around the time of the incident; increased interest in tests for HIV or sexually transmitted diseases; unexplained economic or social behavior changes; treatment for physical injuries around the time of the claimed trauma but not reported as a result of the trauma; or breakup of a primary relationship.  M21-1, Part III, 5.14c(7)(a)-(o).  Subparagraph (9) provides that "[r]ating boards may rely on the preponderance of evidence to support their conclusions even if the record does not contain direct contemporary evidence.  In personal assault claims, secondary evidence which documents such behavior changes may require interpretation in relationship to the medical diagnosis by a VA neuropsychiatric physician."  That approach has been codified at 38 C.F.R. § 3.304(f)(3) (2010). Patton v. West, 12 Vet. App. 272 (1999); YR v. West, 11 Vet. App. 393 (1998). 

The Board is mindful of the fact that Veterans claiming service connection for disability due to in-service personal assault face unique problems documenting their claims.  Since assault is an extremely personal and sensitive issue, many incidents of personal assault are not officially reported, and victims of this type of in-service trauma may find it difficult to produce evidence to support the occurrence of the stressor. 

Beyond the above, following the point at which it is determined that all relevant evidence has been obtained, it is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429 (1995); Elkins v. Gober, 229 F.3d 1369   (Fed. Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 69 (1993); Hensley  v. Brown, 5 Vet. App. 155   (1993).  In determining whether documents submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

The Board is not required to accept an appellant's uncorroborated account of her active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  It is also clear that the Board is not required to accept an appellant's statements regarding her alleged symptoms, including nightmares, flashbacks, and other difficulties she associates with active service, if the Board does not find the statements regarding the symptoms to be credible.  

The Veteran contends that she suffers from PTSD and depression due to a personal assault in service.  The Veteran specifically claims that while stationed in Somalia in February 1993 as a food service specialist, she was brutally raped by two soldiers.  She contends that the two soldiers had stated that they wanted to show her new kitchen supplies and machinery, but then once inside the building, held her down, gagged her, and threatened her with a weapon while they raped her.  She contends that her attackers threatened the safety of her children if she revealed the abuse.  She contends that in the months following the assault, the attackers would keep an eye on her to make sure that she was not speaking to anyone about what had happened and she was happy to be transferred to another country less than a year later.  She contends that she was never able to function properly after that and began to gain weight.  Her job performance decreased and her relationship with her husband worsened.  She contends that in around 1999, when her marriage ended the year she separated from service, she felt the onset of depression and panic attacks.  From that point on, she turned to drugs in order to numb herself and put off the nightmares of the assault.  

Service personnel records reflect that the Veteran served in Somalia from January 1993 to April 1993 as a cook.  Consistent with the Veteran's report of keeping the sexual assault to herself, however, the service personnel records contain no finding, history, treatment, or diagnosis of any psychiatric disorder. The records additionally do not reflect a change in her work performance or a request for change of duty station.  Her service treatment records do reflect that on November 1998 general medical examination, the Veteran reported feeling depression or excessive worry, as well as trouble sleeping.  Also of note, the records reflect a consistent finding that the Veteran was gaining weight, though such finding was often attributed to an ankle injury. 

Post-service VA treatment records reflect that in March 2001, the Veteran was diagnosed with major depression without psychotic features.  She had felt irritable and emotional.  There was no history of physical or sexual abuse.  Her low back pain caused her to lose sleep and contributed to her emotional state.  She was started on psychiatric medication.  In March 2003, the Veteran was admitted for in-patient psychiatric treatment.  She had a three week history of worsened depression.  She felt stress due to her son's criminal behavior and also because he daughter was in service during war time.  She had become more and more irritable as she watched the war news because it brought back memories of her time in Somalia.  She wondered if her worsening depression was related to her known pre-menstrual dysphoric disorder.  She was interested in participating in outpatient therapy. 

VA treatment records reflect that in September 2003 and in October 2003, the Veteran was admitted to a substance abuse program.  The records reflect treatment such as continuous group therapy and individual psychotherapy.  At the  time of discharge, it was noted that the Veteran suffered from cocaine abuse, prolonged PTSD, adult sexual abuse, and major depression.  She reported a history of alcohol abuse until 1984, and then a history of cocaine and crack cocaine use for many years afterwards.  Psychological evaluation revealed the Veteran's report of having undergone both a personal assault in service as well as exposure to mortar fire and small arms fire while stationed in Somalia and Bosnia.  The Veteran had symptoms consistent with PTSD, including nightmares, intrusive thoughts, anxiety and depression, and a sense of abandonment.  She relayed that she felt nervous all the time and had begun to experience flashbacks of the rape.  

VA treatment records reflect that in February 2004, concurrent with outpatient treatment for substance abuse, she attended a military sexual trauma therapy group.  In March 2004, the Veteran shared with the group her trauma experience, stating that she had known the sergeants prior to the rape and that they had been respectful and helpful to her.  She stated that after the rape, they made snide remarks towards her.  She had visions of poisoning their food, but was afraid that if she did that she would never be able to see her daughter again.  After she shared her trauma story with the group, the Veteran appeared anxious and unsettled.  She declined to participate further and remained with her eyes closed.  Later that month, she prepared for discharge from the program.  She felt anxious about the discharge but felt that she had made progress in her treatment.  Her symptoms included a fear of men, inability to trust, nightmares one to two times per week with themes consistent with her rape and combat experience.  She had issues of abandonment, emotional lability, tearfulness, anxiety by way of panic attacks triggered by trauma-related stimuli, difficulty with interpersonal and intimate relationships, excessive or inappropriate anger, low self-esteem, and a history of drug abuse.  It was noted that the Veteran had been raped at the age of 15 by an unknown assailant and then by her first husband with whom she was married to from 1978 to 1984.  She stated that while in service, the men around her would make sexual comments, offer her money to perform sexual acts, and would grab her in a rude manner.  She had maintained sobriety since August 2003.  She stated that the war in Iraq had increased her PTSD symptoms.  The diagnosis throughout was chronic PTSD.  Her discharge diagnosis was alcohol abuse and cocaine dependence, in early full remission.  

VA treatment records reflect that in August 2004, the Veteran once again began outpatient treatment to prevent relapse, though her participation was sporadic.  In January 2005, her psychiatric diagnoses were PTSD and major depressive disorder.  In July 2005, the Veteran reported that she was enjoying a drug-free lifestyle.  She was still experiencing significant anxiety.  She avoided being around men and being on buses.  In April 2006, the Veteran reported that she had recently felt more depressed after finding out that her husband had hepatitis C and that she had contracted the disease.  She wanted to re-start antidepressant medication.  Mental status examination resulted in the assessment of depression.  

At her April 2009 hearing before the Board, the Veteran stated that following the in-service assault, she had felt angry.  The assault impacted her marriage because she could no longer be physically close with her husband.  She said that she had just recently told her daughter of what happened and the two were able to reconcile the tension in their relationship.  However, she felt that part of the strain on her relationship with her son was due to the assault.  She stated that following the assault, she began to gain weight but did not begin to experience nightmares relating to the event until about 2002.  She stated that she felt stunted following the assault and could never perform higher than an E-4 position.  

On October 2009 VA examination, the Veteran reported symptoms of PTSD including trouble sleeping due to nightmares, lack of libido, fear of leaving her home alone, irritability, suspiciousness, hypervigilence, social withdrawal, anxiety, depressed mood, nervousness, and exaggerated startle response.  She relayed details of the in-service assault.  Mental status examination revealed that the Veteran was tearful during the interview.  She was cooperative.  Her affect was constricted.  Her mood was calm.  There were no delusions.  There was a history of impaired impulse control with regard to anger towards her son.  Following psychiatric evaluation, the examiner diagnosed the Veteran with depressive disorder, not otherwise specified.  The examiner found that because there was no evidence in the claims file that the alleged assault occurred other than the Veteran's statements, including any evidence of deteriorated work performance following the assault or evidence of behavioral changes following the assault, the criteria for a diagnosis of PTSD was not met.

In September 2010, the Veteran's ex-husband and current husband submitted lay statements in support of her claim.  Her ex-husband stated that he noticed a change the Veteran when she returned from Somalia.  She no longer smiled and was fearful and distant.  She cried and had nightmares.  The knowledge that she had been raped impacted their relationship so that they became distant.  He then became abusive and the two divorced in 2000.  The Veteran's current husband stated that when he met the Veteran, she was in a fragile state and that the two had experienced strong mood swings together as they worked through their past.  

In April 2011, the case was forwarded for a VHA opinion in order to better determine whether the Veteran's symptoms warranted a diagnosis of PTSD or depression, and, if so, whether those disorders were related to her service.  In thoroughly reviewing the claims file, the VHA examiner noted that the Veteran had been diagnosed with PTSD by multiple VA mental health professionals throughout the years based upon her described in-service stressor, the sexual assault, and her current symptoms.  The examiner concluded that the Veteran's reported history of trauma told in the context of therapeutic sessions, and the resulting, consistent diagnoses of PTSD and depressive disorder made by mental health professionals, supported the finding that the Veteran did in fact meet the criterion for a diagnosis of PTSD and depressive disorder.  The examiner further concluded that there was no indication that the symptom presentations were manufactured or false.  Significant to the examiner, the Veteran's symptoms described throughout the appeal period were those of "classic PTSD" associated with sexual trauma.  Thus, the examiner found that it was at least as likely as not that the Veteran experienced the described in-service sexual assault and that the trauma was causing her current symptoms.  The examiner also found that in reviewing the October 2009 VA examination, it was clear that the previous examiner had disregarded the numerous evaluations conducted over the years that specifically addressed the question of whether the Veteran met the criteria for a diagnosis of PTSD, in that those previous records indicated that she did meet the criterion.  The VHA examiner noted that the October 2009 VA opinion appeared to be based solely on the lack of objective evidence in the claims file that the sexual assault had occurred, but did not take into account the Veteran's own consistent reports of the abuse.  The VHA examiner commented that that the Veteran's depressive disorder was intertwined with and was secondary to the Veteran's PTSD.  Finally, the VHA examiner stated that although there was some suggestion that the Veteran had been exposed to mortar fire and small arms fire while stationed overseas, it would be merely speculative to state that her psychiatric disorder was related to those stressors.

In this case, as the April 2011 VHA examiner concludes, competent VA medical professionals have determined that the personal assault the Veteran experienced is of the very nature of that contemplated in the regulations regarding service connection for PTSD based upon personal assault.  38 C.F.R. § 3.304(f)(3).  Additionally, the Veteran's account of the stressor that resulted in her PTSD has been consistent since she began seeking treatment with the VA.  The Board finds that the Veteran's consistent report of the in-service assault, as well as the service personnel records demonstrating her position as a cook in Somalia and showing the beginning of her depression while still in service, along with the April 2011 VHA opinion that her reported assault and subsequent symptoms were a classic presentation of PTSD based upon sexual assault, are sufficient to corroborate the occurrence of the in-service personal assault.  For the reasons explained by the VHA examiner, the Board finds the October 2010 VA examiner's opinion that  there was not sufficient evidence to diagnose the Veteran's PTSD based upon her reported stressor to be less persuasive.  As the VHA examiner pointed out, the October 2010 examiner did not reconcile the opinion reached with the numerous VA treatment records evidencing a diagnosis of PTSD based upon the in-service sexual assault.  Such diagnoses were made by competent VA mental health professionals and there was no indication that the Veteran had fabricated her symptoms.  In fact, her symptoms appeared to be entirely appropriate for such a diagnosis.  Thus, in weighing the competent and credible evidence of record, the Board finds the April 2011 VA opinion, coupled with the VA records showing diagnoses of and treatment for PTSD based upon the in-service sexual assault, to be more probative and persuasive than the October 2010 VA opinion finding no PTSD, as that opinion is unsupported by the record.  Thus, service connection for PTSD is warranted.

To the extent that the Veteran has also been diagnosed with a depressive disorder, the Board finds that that diagnosis had been determined to be closely intertwined with and secondary to her PTSD diagnosis, and thus, compensation for such disorder is contemplated in the current grant of service connection for PTSD.  Accordingly, service connection for a depressive disorder cannot also be granted, as such would amount to impermissible pyramiding.  38 C.F.R. § 4.14 (2010); Amberman v. Shinseki, 570 F.3d 1377 (Fed. Cir. 2009).











	(CONTINUED ON NEXT PAGE)



Therefore, in finding that the evidence is at least in equipoise, in resolving all reasonable doubt in favor of the Veteran, and absent any probative evidence to the contrary, the Board finds that the criteria for service connection for PTSD are met and service connection for PTSD is granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for PTSD is granted.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


